                                                                                      Entered on Docket
                                                                                      March 04, 2021
                                                                                      EDWARD J. EMMONS, CLERK
                                                                                      U.S. BANKRUPTCY COURT
                                                                                      NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                    The following constitutes the order of the Court.
                                  2                                                 Signed: March 4, 2021

                                  3
                                  4
                                  5                                                   ______________________________________________
                                                                                      Stephen L. Johnson
                                  6                                                   U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                           UNITED STATES BANKRUPTCY COURT
                                  10                         NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re                                              Case No. 20-50469 SLJ
                                  12
                                  13    MORDECHAI KOKA,                                    Chapter 11

                                  14
                                                                       Debtor(s).
                                  15
                                  16
                                                 ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES
                                  17
                                  18            On March 4, 2021, the Court held a status conference in the above-entitled matter.

                                  19   Appearances were as noted on the record. The Court having reviewed the status conference
                                       statements and other pleadings filed in this case and having heard the arguments of counsel, good
                                  20
                                       cause appearing,
                                  21
                                                IT IS HEREBY ORDERED as follows:
                                  22
                                                (1)    The Debtor(s) shall have a plan of reorganization confirmed by August 5, 2021.
                                  23
                                                (2)    The Debtor(s) shall remain current on all monthly operating reports.
                                  24            (3)    If the Debtor(s) fails to abide by the deadlines established in Paragraph (1) above
                                  25   or to remain current on monthly operating reports, the Court sua sponte or the United States
                                  26   Trustee (“UST”), by filing and serving a declaration indicating non-compliance by the Debtor(s)
                                  27   and submitting and serving an order, may dismiss or convert the case, at the UST’s discretion.

                                  28   The court may also dismiss or convert the case if a disclosure statement and plan has not been
                                       ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES                                              1/3


                                   Case: 20-50469         Doc# 112    Filed: 03/04/21     Entered: 03/04/21 13:03:54        Page 1 of 3
                                       filed or a disclosure statement approved with sufficient time to confirm a plan by the deadline
                                  1
                                       above under applicable bankruptcy and local rules. See 11 U.S.C. § 1112(b)(4)(E) & (J).
                                  2
                                              (4)     If the case has not been converted or dismissed under Paragraph (3), a continued
                                  3
                                       status conference shall be held on August 5, 2021, at 10:00 a.m., at the United States Bankruptcy
                                  4    Court, 280 South First Street, Courtroom 9, San Jose, California.1
                                  5
                                                                         * * * END OF ORDER * * *
                                  6
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27          1
                                                Due to the pandemic, please check the court’s website and posted calendar closer to the
                                       hearing for information on whether the hearing will be held in the courthouse, by telephone or by
                                  28   video.
                                       ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES                                               2/3


                                   Case: 20-50469      Doc# 112      Filed: 03/04/21     Entered: 03/04/21 13:03:54       Page 2 of 3
                                  1                                     COURT SERVICE LIST
                                  2         [ECF recipients only]
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER AFTER STATUS CONFERENCE AND SETTING DEADLINES                                   3/3


                                   Case: 20-50469   Doc# 112        Filed: 03/04/21   Entered: 03/04/21 13:03:54   Page 3 of 3
